Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
The amendments to claims 1, 3-5, 8, 11-12, 15 and 17-18 have been entered.
Claims 2, 9-10 and 16, are cancelled.
4.	Accordingly, claims 1, 3-8, 11-15 and 17-24, are pending.

Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered.
 
Response to Amendments/Remarks
35 U.S.C. § 101
6.	Applicant is of the opinion that claiming technical solutions to technical problems, claims 1, 3-8, 11-15 and 17-24 are not abstract. Even if they were found to be directed 
amended claim is still drawn to the abstract idea of a financial transaction, as the amended claim recites: “generating... to a token smart contract...”; “receiving... a broadcast of a transfer transaction...”; “invoking... the token smart contract to write the transfer...”; “invoking... the token smart contract to transmit a transfer notification...”; “determining... the transaction account identifier and a merchant identifier...”; “adjusting... a transaction account balance associated...”; “crediting... a merchant account based at least in part on the transaction amount”; “...invoking... the token smart contract to finalize the transfer transaction”, which is still a fundamental economic practice grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a financial transaction, sending a transfer notification to a smart contract, retrieve from the transfer notification, the transaction account identifier, merchant identifier, user and merchant public address, determining transaction amount, crediting a merchant account base on the transaction amount, and then store the transaction into a database. The additional elements of “a computing device, an issuer system and a blockchain” merely reflects the use of a computer as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment.
7.	Additionally, Claim 8 recites the additional elements of a blockchain network that comprises a computing device and hosts a token smart contract, the computing device Claim 8 is not patent eligible.
8.	Therefore, Claims 1, 8 and 15 are not patent eligible under 35 U.S.C. § 101 and
respective dependent claims 3-7, 10-14 and 17-24 further describe the abstract idea of performs the steps or functions of a financial transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

35 U.S.C. § 103
9.	The amendment to the claims filed on 01/18/2021, has resulted in 35 U.S.C. § 103 rejections, as detailed below.

Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 3-8, 10-15 and 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	In the instant case, claims 1, 3-7, 21 and 24 are directed to a method, claims 8, 10-14 and 22 are directed to a computer-based system, claims 15, 17-20 and 23 are directed to an article of manufacture. Therefore, these claims fall within the four statutory categories of invention.
12.	The claim(s) are directed to a financial transaction, which is an abstract idea. Specifically, the claims recite “transmitting... to a token smart contract...”; “receiving... a transfer notification...”; “retrieving... the transaction account identifier...”; “adjusting... a transaction account balance...”; “crediting... a merchant account...”, “finalizing... the transfer transaction”, which is fundamental economic practice grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a financial transaction, sending a transfer notification to a smart contract, retrieve from the transfer notification, the transaction account identifier, merchant identifier, user and merchant public address, determining transaction amount, crediting a merchant account base on the transaction amount, and then store the transaction into a database, which is a form of a commercial and legal activities. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

13.	With respect to “the financial transaction” it does not improve the functioning of a computer nor does it improve a technology or technical field. Therefore, the additional elements do not integrate the abstract idea into a practical application.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of a processor, an issuer system, a blockchain, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of a transfer notification in a financial transaction. Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Hence, the claim is not patent eligible.
14.	Claim 8 recites the additional elements of a blockchain network that comprises a computing device and hosts a token smart contract, the computing device comprising a processor and a memory, and machine-readable instructions stored in the memory which is configured to communicate with the processor, wherein the machine-readable Claim 8 is not patent eligible.
15.	Dependent claims 3-7, 10-14 and 17-23 further describe the abstract idea of performs the steps or functions of a financial transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.  

Claim Rejections - 35 USC § 103


16.	In the event the determination of the status of the application as subject to AIA  3

U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in 

17.	Claims 1, 3-8, 11-15 and 17-24, are rejected under 35 U.S.C. 103 as being unpatentable over Steven Charles Davis, (US 20160342989 A1) in view of Tran et al., (US 20170232300 A1) and further in view of Cusden et al., (US 20170344988 A1).
29.	With respect to claim 1, 8 and 15, Davis teaches a method, system and an article of manufacture for processing a transaction comprising a computer device comprising:
	the computing device comprising a processor and a memory (Fig. 2 item 204, Fig. 3, ¶¶ 0138-0139), and 
	a memory (Fig. 2 item 216, Fig. 3, ¶¶ 0138-0139), and
machine-readable instructions stored in the memory which is configured to communicate with the processor, wherein the machine-readable instructions, when executed by the processor, cause the computing device to perform operations (Fig. 2, 3 ¶¶ 0138-0139) comprising:
receiving, by the blockchain network, a broadcast of a transfer transaction from a user blockchain wallet executed on a client device for a purchase transaction (¶¶ 0028-30).
determining, by the system that comprises an issuer repository, the transaction account identifier and a merchant identifier associated with the transfer notification based at least in part on performing a query at the issuer repository, the query being based at least in part on the user public blockchain address and the merchant public blockchain address (¶¶ [0069]-[0070] and [0082]).
adjusting, by the system in electronic communication with an accounts receivable system, a transaction account balance associated with the transaction account identifier 
 crediting, by the system in electronic communication with an acquiring bank, a merchant account based on the transaction amount (¶¶ [0027], [0058]-[0060], [0067]-[0068]), and
“invoking, by the blockchain network “...” to finalize the transfer transaction based at least in part on receiving the user public blockchain address, the merchant public blockchain address, and the transaction amount from the issuer system (¶¶ [0027], [0058]-[0060], [0067]-[0068]).
Davis, does not explicitly disclose a method for processing a transaction comprising:
	a blockchain network that comprises a computing device and hosts a token smart contract
generating, by a system that comprises an issuer system and a blockchain network that hosts a token smart contract, a token for a transaction account identifier based at least in part on a token generation request from an account portal system, wherein the token generation request comprises a blockchain public key for the transaction account identifier and the token smart contract generates the token and stores the token in the blockchain network.
invoking, by the blockchain network, the token smart contract to write the transfer transaction to the blockchain network based at least in part on the blockchain network receiving the transfer transaction from the user blockchain wallet of the client device, wherein the transfer transaction comprises a user public blockchain address associated 
invoking, by the blockchain network, the token smart contract to transmit a 
transfer notification to the issuer system based at least in part on the transfer 
transaction being written to the blockchain network.
“invoking, by the blockchain network, the token smart contract...”
However Tran et al. disclose a method for processing a transaction comprising:
	a blockchain network that comprises a computing device and hosts a token smart contract (Fig. 13A item 8-10, ¶¶ [0123]). 
invoking, by the blockchain network, the token smart contract to write the transfer transaction to the blockchain network based at least in part on the blockchain network receiving the transfer transaction from the user blockchain wallet of the client device, wherein the transfer transaction comprises a user public blockchain address associated with the blockchain public key, a merchant public blockchain address, and a transaction amount associated with the token (Fig. 13A, ¶¶ [0033]-[0034], [0048], [0118]-[0124], [0132]-[0135] and [0197]-[0202]).
invoking, by the blockchain network, the token smart contract to transmit a transfer notification (“...with notices and receipts sent to all relevant parties”, ¶¶ [0132]) to the issuer system based at least in part on the transfer transaction being written to the blockchain network (Fig. 13A-13I, ¶¶ [0012] and [0122]-[0132]).
 With respect to “invoking, by the blockchain network...”
“invoking, by the blockchain network, the token smart contract...” (Fig. 13A, ¶¶ [0033]-[0034]).

The combination of Davis and Tran, does not explicitly disclose a method for processing a transaction comprising:
generating, by a system that comprises an issuer system and a blockchain network that hosts a token smart contract, a token for a transaction account identifier based at least in part on a token generation request from an account portal system, wherein the token generation request comprises a blockchain public key for the transaction account identifier and the token smart contract generates the token and stores the token in the blockchain network.
However, Cusden et al., disclose a method for processing a transaction comprising:
generating, by a system that comprises an issuer system and a blockchain network that hosts a token smart contract, a token for a transaction account identifier based at least in part on a token generation request from an account portal system, wherein the token generation request comprises a blockchain public key for the transaction account identifier and the token smart contract generates the token and stores the token in the blockchain network (Fig. 4 item 402-404, ¶¶ [0016], [0020]-[0023]).


18.	With respect to claim 3, 10 and 17, the combination of Davis, Tran and Cusden, teaches all the subject matter of the method as described above with respect to claim 1. 
Furthermore Tran et al., disclose a method for processing a transaction comprising:
wherein finalizing the transfer transaction further comprises invoking, by the blockchain network, the token smart contract to adjust a user token balance associated with the user blockchain wallet based at least in part on the user public blockchain address and the transaction amount. (Fig. 13A, ¶¶ [0033]-[0034], [0048], [0118]-[0124], [0132]-[0135] and [0197]-[0202]).
	
19.	With respect to claim 4, 11 and 18, the combination of Davis, Tran and Cusden, teaches all the subject matter of the method as described above with respect to claim 1. 
Furthermore Davis disclose a method for processing a transaction further comprising: wherein the token generation request comprises a token amount and the 
	
20.	With respect to claim 5, 12 and 19, the combination of Davis, Tran and Cusden, teaches all the subject matter of the method as described above with respect to claim 1. 
Furthermore Davis disclose a method for processing a transaction comprising:
wherein finalizing the transfer transaction further comprises invoking, by the blockchain network”...” to adjust a merchant token balance associated with a merchant blockchain wallet based at least in part on the merchant public blockchain address and the transaction amount (Fig. 8, 11, 12, ¶¶ (¶¶ [0102]-[0104], [0126]-[0128]).
And Tran further teaches wherein finalizing the transfer transaction further comprises invoking, by the blockchain network, the token smart contract...” (Fig. 13A, ¶¶ [0033]-[0034], [0157], [0205]). 

21.	With respect to claim 6, 13 and 20, the combination of Davis, Tran and Cusden, teaches all the subject matter of the method as described above with respect to claim 1. 
Furthermore Davis disclose a method for processing a transaction further comprising: registering, via the issuer system, the merchant public blockchain address in association with the merchant identifier at an issuer repository (Fig. 7, 8, 9, 10, 11, 12, ¶¶ [0054]-[0055], [0066]-[0070] [0082] and [0121]-[0122]).

22.	With respect to claim 7 and 14, the combination of Davis, Tran and Cusden, teaches all the subject matter of the method as described above with respect to claim 1.


23.	With respect to claims 21, 22 and 23, the combination of Davis, Tran and Cusden, teaches all the subject matter of the method as described above with respect to claim 1.
Furthermore Davis disclose a method for processing a transaction further comprising, wherein finalizing the transfer transaction is further based at least in part on receiving a transfer confirmation from the acquiring bank (Fig. 5 item 514, ¶¶ [0082]-[0083]).
 24.	With respect to claim 24, the combination of Davis, Tran and Cusden, teaches all the subject matter of the method as described above with respect to claim 1.
	Furthermore Davis disclose a method for processing a transaction further comprising,
invoking, by the blockchain network, “...” to adjust a token balance in the blockchain network based at least in part on the transfer notification and a mapping of the token balance to the user public blockchain address, wherein the token smart contract comprises the mapping (¶¶ [0102]-[0104], [0126]-[0128]).
And Tran further teaches wherein finalizing the transfer transaction further comprises invoking, by the blockchain network, the token smart contract...” (Fig. 13A, ¶¶ [0033]-[0034], [0157], [0205]). 

Conclusion
25.	The prior art made of record and not relied upon:
1)	(US 20170310653 A1) – Zhihui ZHANG, Client, server, method and identity verification system - a server and a method for verifying an identity of a user, and an identity verification system.
2)	(US 20190253258 A1) – Thekadath et al., Smart Device - Systems and methods for creating a universal record - Embodiments of the invention provide systems and methods for combining multiple blockchain systems into a single blockchain system. For example, separate types of information, such as medical information, academic achievement information, employee data, access rights, financial transactions, and any other suitable information can all be recorded in a single blockchain.


26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685